
	
		I
		112th CONGRESS
		2d Session
		H. R. 4736
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Huizenga of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To reduce temporarily the duty on Glufosinate-Ammonium
		  (GA).
	
	
		1.Glufosinate-Ammonium
			 (GA)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00
						Glufosinate-Ammonium: 2-amino-4-(hydroxymethylphosphinyl)butanoic acid
						monoammonium salt (CAS No. 77182–82–2) (provided for in subheading
						2931.90.90)2.0%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
